THE THIRTEENTH COURT OF APPEALS

                                    13-22-00014-CV


                   Harlingen Consolidated Independent School District
                                           v.
                                Diana Lisa Montemayor


                                   On Appeal from the
                  County Court at Law No. 3 of Cameron County, Texas
                        Trial Court Cause No. 2021-CCL-00382


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

August 25, 2022